Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 QUEST DIAGNOSTICS REPORTS STRONG REVENUE AND EARNINGS GROWTH IN FIRST QUARTER 2008 2008 Outlook Reaffirmed MADISON, N.J., APRIL 21, 2008Quest Diagnostics Incorporated (NYSE: DGX), the nations leading provider of diagnostic testing, information and services, announced that for the first quarter ended March 31, 2008, income from continuing operations was $141 million, or $0.72 per diluted share, compared to $108 million, or $0.55 per diluted share, in the first quarter of 2007. Included in the results for the first quarter of 2007 were special charges of $0.04 per diluted share principally associated with workforce reductions. First quarter revenues were $1.8 billion, an increase of 16.9% compared to the prior-year level. The inclusion of AmeriPath, which the company acquired on May 31, 2007, increased consolidated revenues by 13%. Clinical testing revenues increased by 17.1% compared to the prior year. Revenue per requisition increased 10.8% and clinical testing volume, measured by the number of requisitions, increased 5.6% . The acquisition of AmeriPath increased revenue per requisition by 7.8% and clinical testing volume by 5.8% .  Quest Diagnostics generated strong growth in the first quarter, with a 17% increase in revenues and a 31% increase in earnings per share, said Surya N. Mohapatra, Ph.D., Chairman and Chief Executive Officer. We are making good progress executing our plans, driving profitable revenue growth, continuing to reduce our cost structure and improve efficiency, and further aligning our AmeriPath business with Quest Diagnostics. Dr. Mohapatra continued: We also produced double-digit revenue growth in our near-patient, or point-of-care, testing business and opened our lab in India. We completed the first quarter firmly on track to meet our growth commitments for 2008. Bad debt expense as a percentage of revenues was 4.8%, compared to 4.4% at the end of the first quarter of 2007. Days sales outstanding were 48 days, unchanged from the fourth quarter of 2007. Cash flow from operations was $158 million, compared to $152 million in the first quarter of 2007. During the quarter, the company reduced debt by $113 million, and made capital expenditures of $47 million. Outlook for 2008 Reaffirmed For the full year 2008, the company continues to expect results from continuing operations as follows: earnings per diluted share of between $3.00 and $3.20, revenue growth of approximately 9%, and operating income to approach 17% of revenues. Over the same period, the company expects cash from operations to approximate $900 million and capital expenditures of between $280 million and $300 million. These estimates exclude potential special charges. Quest Diagnostics will hold its first quarter conference call on April 21, 2008 at 8:30 A.M. Eastern Time. A simulcast of the call is available by dialing 210-839-8500, passcode 3214469 and via the Internet at: www.questdiagnostics.com . Registered analysts may access the call at: www.streetevents.com . In addition, a replay of the call will be available from 10:30 A.M. on April 21 through 11 P.M. on May 19, 2008 to investors in the U.S. by dialing 866-431-7950. Investors outside the U.S. may dial 203-369-0981. No password is required for either number. About Quest Diagnostics Quest Diagnostics is the leading provider of diagnostic testing, information and services that patients and doctors need to make better healthcare decisions.
